Citation Nr: 1501032	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS), depression, and posttraumatic stress disorder (PTSD). 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to October 1980, and from September 1990 to June 1991, with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2014, and a copy of the hearing transcript is of record.

In October 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder, NOS and depression are related to his military service.

2.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder, NOS, and depression have been met. 38 U.S.C.A. §§ 1110 , 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2014).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has granted herein the Veteran's claim as it relates to anxiety disorder NOS and depression.  As such, the Board finds that any error related to the VCAA with regard to his claimed anxiety disorder and depression is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the Veteran's claim as it relates to PTSD, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A December 2007 letter complied with VA's duty to notify the Veteran with regards to his PTSD claim.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was most recently readjudicated in a June 2014 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.

The Veteran was provided with a VA examination in May 2014.  The May 2014 VA examination report reflects that the VA examiner reviewed the claims file, interviewed the Veteran, examined him, ultimately opined that the Veteran has a psychiatric disorder other than PTSD, and provided adequate rationale.  Therefore, the Board finds that this VA examination report is adequate upon which to base a decision with regard to the Veteran's claimed PTSD.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in October 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).   If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The Veteran asserts that he has PTSD, anxiety disorder and depression as a result of his active service.  He specifies that, while he was tasked with transporting water to soldiers and hospitals in neutral zones in Saudi Arabia and Iraq, he observed injured and dead people on several occasions.  His service also exposed him to firing, bombing, and chemicals necessitating the use of a gas mask.  As a result, the Veteran contends that he is unable to sleep well, has frequent nightmares, and cannot tolerate being around any fireworks or large crowds.
Based on a review of the evidence under the laws and regulations as set forth above, the Board finds that service connection for an acquired psychiatric disorder, to include anxiety disorder and depression, is warranted.  However, the Board finds that service connection for PTSD is not warranted.

Regarding the Veteran's claims for anxiety disorder and depression, the medical evidence of record demonstrates treatment for, and current diagnoses of, anxiety disorder and depression, which satisfies the first element of service connection.  Further, a review of the VA treatment records, October 2014 Board hearing transcript, and May 2014 VA examination report demonstrate that the Veteran has also provided consistent statements as to traumatic events during service over the course of the appeal, to include seeing dead bodies and injured soldiers while transporting water to hospitals and neutral zones.  The Board finds the Veteran's statements in this regard competent, credible and consistent with his service in Iraq and Saudi Arabia, therefore satisfying the second element of service connection.  38 U.S.C.A. § 1154(a).  Finally, with regard to the final element of service connection, medical nexus, the May 2014 examiner opined that diagnosed anxiety disorder with associated depressed mood stems from traumatic incidents as described above during active duty service during Desert Storm/Shield, and there is no medical opinion to the contrary.  Accordingly, service connection for anxiety disorder NOS and depression is warranted.

Regarding the Veteran's claim for PTSD, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical evidence of record demonstrates that the Veteran does not have a valid diagnosis of PTSD.  Complete psychological evaluations conducted in January 2007 and May 2014 reveal that the Veteran does not have PTSD conforming to the DSM-IV criteria.  Further, to the extent that treatment records note treatment for PTSD, they do not reflect that any such treatment resulted in an actual diagnosis of PTSD on Axis I in accordance with the DSM-IV, and are thus of no probative value. 

The Board has considered the Veteran's assertions that the Veteran has PTSD; however, his statements are not considered competent evidence of a diagnosis of PTSD because the presence of PTSD or any psychiatric disability is a complex medical question and it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of a psychiatric disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A clear preponderance of the evidence is against the Veteran's claim for service connection for PTSD; therefore, service connection is not warranted.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for anxiety disorder NOS and depression is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


